Citation Nr: 1442175	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES
 
1.  What evaluation is warranted for left knee degenerative joint disease since August 1, 2009?
 
2.  What evaluation is warranted for residuals of a left varicocelectomy since August 1, 2009? 
 
3.  What evaluation is warranted for diabetes mellitus since February 12, 2010?
 
4.  What evaluation is warranted for obstructive sleep apnea since August 1, 2009? 
 
5.  Entitlement to an effective date earlier than February 12, 2010 for the grant of service connection for diabetes mellitus.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from July 1989 to July 2009.  
 
This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Salt Lake City, Utah.  
 
In April 2013, the Veteran testified at the San Diego, California RO at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.
 
The Board notes that the Veteran also perfected an appeal to the issue of entitlement to service connection for obstructive sleep apnea.  In a June 2012 rating decision, however, service connection for sleep apnea was granted.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  
 
In June 2013, the Veteran submitted additional evidence in support of his claims.  He waived RO consideration of the evidence in the first instance.  
 
The Veteran's claim has been reviewed using the Virtual VA and VBMS paperless claims processing systems.  
 
The issue of what evaluation is warranted for obstructive sleep apnea since August 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  During his April 2013 hearing, the Veteran withdrew from appellate consideration the claim of entitlement to a higher initial rating for diabetes mellitus. 
 
2.  Left knee degenerative joint disease is not manifested by flexion that is limited to 30 degrees or less, or by extension limited to 15 degrees or more.  
 
3.  Residuals of a left varicocelectomy are not manifested by complete atrophy of both testicles.
 
4.  By rating decision in March 2010, VA granted entitlement to service connection for diabetes mellitus, and assigned an effective date of February 12, 2010, the date VA determined that the Veteran was diagnosed with diabetes mellitus.  The Veteran's claim of entitlement to service connection for diabetes mellitus was received by VA on February 11, 2010.  The Veteran did not file a formal or informal claim of entitlement to service connection for diabetes mellitus prior to February 11, 2010.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeal of entitlement to an increased rating for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 20.204, 20.1404 (2013).
 
2.  The criteria for an initial rating higher than 10 percent for left knee degenerative joint disease since August 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5260-5010 (2013).
 
3.  The criteria for an initial compensable evaluation for status post left varicocelectomy since August 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Codes 7599-7523 (2013).
 
4.  The criteria for the assignment of an effective date of February 11, 2010, but not earlier, for the grant of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March and November 2009, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.
 
Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
Diabetes Mellitus 
 
Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.
 
During his April 2013 hearing, the Veteran withdrew from appellate consideration the claim of entitlement to an increased initial rating for diabetes mellitus.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 
 
In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, this claim is dismissed.
 
Left Knee
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), DC 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).
 
The Veteran appeals the denial of an initial rating higher than 10 percent for left knee degenerative joint disease.  His disability is rated under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while Diagnostic Code 5260 addresses limitation of flexion of the knee. 
 
The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance. DeLuca.  
 
Under Diagnostic Code 5260 a 10 percent evaluation is warranted where there is evidence of flexion limited to 45 degrees.  A 20 percent evaluation is, similarly, in order where there is evidence of a limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a.
 
Under Diagnostic Code 5261 a 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is in order when extension is limited to 15 degrees.  38 C.F.R. § 4.71a. 
 
During the March 2009 VA examination, the Veteran reported left knee pain.  He denied giving way, locking and fatigue but noted occasional swelling.  Examination revealed no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat or abnormal movement.  He had full extension and 110 degrees of flexion.  Repetitive testing produced significant pain, crepitation but no appropriate change in range of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  
 
In October 2009, the Veteran reported left knee pain, weakness and instability.  The Veteran described knee locking or giving way twice weekly but no falls during the November 2009 VA examination.  Physical examination revealed flexion to 110 degrees with pain at 110 degrees and extension from 110 to 0 degrees without pain.  There was no varus or valgus instability noted.  Lachman and McMurray tests were negative.  There was also no additional limitation of motion with repetitive movement due to pain, fatigue, weakness, lack of endurance, or incoordination.  
 
When examined by private examiner, Dr. L, in October 2010 the Veteran reported constant left knee pain, numbness, a limited range of motion and functional limitations from his knee disability.  Physical examination revealed full extension and flexion to 125 degrees of the left knee.  There was no effusion or instability and Lachman test was negative. There was 1+ tenderness along the medical and lateral joint lines.
 
During the March 2011 VA examination, the Veteran reported knee swelling but he denied locking and buckling.  Examination revealed full extension and flexion to 130 degrees.  There was no sign of instability, and Lachman and Drawer tests were negative.  McMurrays test was also negative.  There was no further impairment noted on repetitive motion.
 
As shown above, the evidence, at most, shows left knee flexion limited to 110 degrees.  Extension was consistently full.  The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain.  Moreover, the Veteran is competent to report having pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of his disability.  The more probative evidence, however, is devoid of a showing that left knee flexion is functionally limited to 30 degrees or less.  Past examinations disclosed some limitation, but nothing remotely approximating the functional equivalent of limitation of flexion to 30 degrees or less.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, i.e., the functional equivalent of flexion limited to 30 degrees or less, or extension limited to 15 degrees.
 
The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown, however, that the Veteran has retained full extension throughout this appeal.  As such, a separate rating is not warranted for limitation of extension.  Although the Veteran has complained of instability and giving way (Diagnostic Code 5257), objective findings show that the left knee is essentially stable.  The Veteran is competent to report giving way, however, there has been no objective findings of instability or subluxation.  Given the examiner's experience, knowledge, and expertise the Board finds that the objective findings are of greater probative value than statements made in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).  Accordingly, the evidence preponderates against a finding of entitlement to a separate rating under Diagnostic Code 5257.  Furthermore, the evidence is devoid of a showing of ankylosis (Diagnostic Code 5256), or impairment of the tibia and fibula (Diagnostic Code 5262).  As such, these diagnostic codes are not applicable.
 
The Board is mindful of the Veteran's history of lateral meniscus and medial meniscus tears of the left knee.  As menisci are also known as semi-lunar cartilages, consideration of Diagnostic Code 5258 (dislocated semilunar cartilage) and Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) is warranted.  A review of the evidence of record, however, shows that the Veteran's disability has not been manifested by frequent episodes of locking, pain, and effusion into the joint.  Accordingly, Diagnostic Code 5258 is not applicable.  
 
The Board also finds that a separate compensable rating for meniscectomy of the left knee under Diagnostic Code 5259 is not warranted.  Under that Diagnostic Code a 10 percent rating may be assigned if the removal of a semilunar cartilage is symptomatic.  The Veteran's 2009 surgery was a meniscectomy.  When considering separate ratings under different diagnostic codes VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  

With regard to rating knee disabilities VA's General Counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  Significantly, in VAOGCPREC 9-98 General Counsel found that limitation of motion is a relevant consideration under Diagnostic Code 5259.  As noted above, the Veteran's left knee disability is already rated based on limitation of motion.  As limitation of motion is a relevant consideration under Diagnostic Code 5259 separate ratings based on the same functional loss are not warranted under Diagnostic Codes 5259 and 5260.  
 
The Board acknowledges the fact that the appellant has a left knee scar.  That scar, however, has been assigned a separate rating.  As the claimant has not perfected an appeal to the rating assigned for the scar, the Board has no jurisdiction to evaluate the appropriateness of the rating assigned.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  Accordingly, the claim is denied. 
 


Left Varicocelectomy 
 
The Veteran appeals the denial of an initial compensable rating for status post left varicocelectomy.  His disability is rated by analogy under Diagnostic Code 7523 with a hyphenated Diagnostic Code.  Hyphenated Diagnostic Code are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the rating.  38 C.F.R. § 4.27.  Diagnostic Code 7599 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code. Diagnostic Code 7523 contemplates impairment due to complete testis atrophy and provides for the assignment of a noncompensable evaluation for complete atrophy of a single testicle.  Assignment of a 20 percent evaluation is warranted for complete atrophy of both testicles. 
 
A review of the record discloses that the Veteran does not have complete atrophy of both testicles, which is required to warrant the assignment of a 20 percent evaluation under Diagnostic Code 7523.  In this regard, in the March 2009 VA examination the Veteran reported occasional testicular soreness but no continuous difficulties.  His penis, testicles, epididymides and spermatic cords were normal.  There was mild to moderate degree of tenderness in the left scrotum but no abnormalities.  He reported pain and functional loss associated with his disability in October 2009.  
 
During the November 2009 VA examination, the Veteran reported daily left hemiscrotal pain without significant limitation with regards to daily or occupational activities.  The penis, testicle, epididymis and spermatic cords were normal.  There was no evidence of erythema, warmth, or swelling in either the right or left hemiscrotum.  There was mild to moderate degree of tenderness to palpation reported in the left hemiscrotum.  His bilateral testes were of normal size and consistency with nodule or masses.  The March 2011 VA examination revealed normal genitals.  The penis, testicles, epididymides, and spermatic cords were within normal limits.  

As demonstrated above, normal testicles has been shown during the various VA examinations.  The evidence summarized above is against a finding of complete atrophy of both testicles.  Accordingly, a compensable rating for status post left varicocelectomy is not warranted under Diagnostic Code 7523.  
 
The Veteran has presented competent and credible testimony regarding the nature and extent of his scrotal and groin pain.  The Board, however, assigns greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matter at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record, and they simply do not show evidence of complete bilateral testicular atrophy.  Accordingly, the claim is denied.  
 
All Claims 
 
As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left knee degenerative disease, left varicocelectomy residuals are fully contemplated by the applicable rating criteria.  Those criteria consider the functional limitations caused by the disorders in question.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the his symptoms have otherwise rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of an extraschedular rating for these disorders is not warranted.  38 C.F.R. § 3.321(b)(1).

Effective date 

The Veteran appeals the denial of an effective date earlier than February 12, 2010 for the grant of service connection for diabetes mellitus.  Based on the evidence of record, the Board finds that the assigned effective date is the earliest possible effective date assignable in this case. 
 
In this regard, Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  
 
On December 1, 2009, the RO received the Veteran's letter asserting that he had trouble breathing and that was a borderline diabetic.  

In a December 2009 VA examination for the eyes, a history of non-insulin-dependent diabetes mellitus, currently controlled with diet and exercise was noted.  The examiner stated that the Veteran was diagnosed with diabetes in June 2009 and that he was being evaluated for any ocular complications related to diabetes.  Diabetes mellitus without diabetic retinopathy was diagnosed. Notably, a December 2009 separation examination noted that the appellant had never been diagnosed with diabetes, and that he had no related symptoms.
 
On February 11, 2010, the RO received the Veteran's claim for service connection.  He expressed that he wished to open a new claim for his recently diagnosed diabetes mellitus.  The Veteran was afforded a VA examination on February 12, 2010 at which time diabetes mellitus type II was diagnosed.  In a March 2010 rating decision, service connection for diabetes mellitus was granted with an evaluation of 20 percent effective February 12, 2010.  The RO assigned an effective date of February 12, 2010 as it was the date it found diabetes mellitus had been diagnosed.  
 
Initially, the Board notes that the Veteran's claim for service connection for diabetes mellitus was received by the RO on February 11, 2010.  Here, the Veteran had been diagnosed with diabetes mellitus as early as June 2009 according to the December 2009 VA examiner.  A claim for entitlement to service connection for diabetes mellitus, however, was not received by the RO until February 11, 2010.  In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  As the Veteran submitted a claim for service connection for diabetes mellitus on February 11, 2010, an effective date of February 11, 2010 is warranted.  

The Board recognizes that the RO assigned an effective date of February 12, 2010 based on the date it determined that diabetes mellitus was diagnosed.  The record, however, shows that diabetes mellitus had been diagnosed prior to this time.  As the Veteran's claim for compensation was not submitted until February 11, 2010, the effective date for the grant of service connection is February 11, 2010.  The Board, however, finds against an effective date earlier than February 11, 2010.  
 
In this regard, the Board is mindful of the Veteran's contentions that his diabetes goes back to 2006.  Nurse practitioner, J.J. also expressed in April 2010 and January 2011 that the Veteran had elevated glucose levels as early as June 2005.  She also stated that he had several episodes of elevated blood glucose levels noted over the years from 2005 to 2009 while on active duty, but was diagnosed with type II diabetes mellitus in January 2010.  Although the Veteran may have had episodes of elevated glucose levels during service, the fact remains that he did not file a claim for service connection for diabetes mellitus until February 11, 2010.  
 
The Board also acknowledges that on December 1, 2009, the RO received the Veteran's letter asserting that he had trouble breathing and that he may be diabetic.  The Board, however, does not find the Veteran's letter as a claim for compensation or an intent to file a claim.  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The Board concludes that the Veteran's words did not infer an intent to file a claim.  In fact, he was not even certain if he was diagnosed with diabetes mellitus much less imply that such was related to service at that time.  The record does not establish that there was an informal claim, formal claim, or written intent to file a claim for service connection for diabetes mellitus prior to February 11, 2010.  While VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by a claimant.  
 
Under such circumstances, the effective date is governed by the date of receipt of the claim; February 11, 2010.  As the applicable law and regulatory provisions are clear on the issue at hand, however, the Board concludes that an effective date for the grant of service connection for diabetes mellitus earlier than February 11, 2010 must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) , Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
ORDER
 
The claim for entitlement to an increased rating for diabetes mellitus is dismissed.  
 
Entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease is denied.  
 
Entitlement to an initial compensable rating for residuals of a left varicocelectomy is denied.  
 
Entitlement to an effective date of February 11, 2010 for the grant of service connection for diabetes mellitus is granted.  
 
 
REMAND
 
In a June 2012 rating decision, the Veteran was granted e to service connection for obstructive sleep apnea, rated as 30 percent disabling.  He expressed disagreement with the initial evaluation assigned in the March 2013 Board hearing.  The Board finds his testimony is a sufficient notice of disagreement.  The Veteran, however, has not been issued a Statement of the Case.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
A statement of the case should be issued addressing the issue of entitlement to a rating higher than 30 percent disabling for obstructive sleep apnea.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


